Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
17, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01094-CV

                        IN THE INTEREST OF R.J.N.W.

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-17595


                 MEMORANDUM                       OPINION

      This is an appeal from an order signed December 12, 2018. On January 4,
2019, appellant, B.O., filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted, and the appeal is ordered dismissed.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.